                 Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 1 of 26



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

AMERICAN FEDERATION OF GOVERNMENT
EMPLOYEES LOCAL 3369, and NEW YORK
REGION, AMERICAN FEDERATION OF
GOVERNMENT EMPLOYEES,

                   Plaintiffs,                                Case No. _________

                            v.

DONALD J. TRUMP, President of the United States of
America; FEDERAL SERVICE IMPASSE PANEL; and
SOCIAL SECURITY ADMINISTRATION,

                   Defendants.

_______________________________________________



                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


             Plaintiffs American Federation of Government Employees (“AFGE”) Local 3369 (“Local

3369”) and the New York Region, American Federation of Government Employees, bring this

action against Defendant Donald J. Trump, President of the United States of America, and

Defendants Federal Service Impasses Panel (“FSIP”) and Social Security Administration

(“SSA”), two federal government agencies. The Plaintiff Unions seek a declaratory judgment

and injunctive relief.

                                         INTRODUCTION

             Defendant Trump issued Executive Orders 13836, 13837 and 13839 (the “Executive

Orders”) on May 25, 2018. Exhibits 1, 2 and 3 hereto. By these Executive Orders, Defendant

Trump has attempted to legislatively restructure the longstanding policies, practices and

procedures of collective bargaining and union representation throughout the entire federal sector



01118656.1
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 2 of 26



by, among other things: (i) severely restricting the official time available to federal employees

for purposes of union representation; (ii) evicting federal unions from all of their offices on

government property, offices that they had used for many years by agreement with the federal

agencies; and (iii) unilaterally repudiating hundreds of existing agreements between federal

agencies and the labor organizations that represent those agencies’ employees, including over

45,000 employees of the Defendant SSA represented by AFGE Unions. The Executive Orders

violated the labor-management provisions enacted by Congress in the Federal Service Labor

Management Relations Act (“FSLMR”).

       On August 24, 2018, in a suit by federal unions against Defendant Trump and the Office

of Personnel Management (“OPM”), specific provisions of Defendant Trump’s Executive Orders

were found to be ultra vires and enjoined by the U.S. District Court for the District of Columbia

as contrary to the FSLMR. American Federation of Government Employees et al. v. Trump, 318

F. Supp. 3d 370 (D.D.C. 2019).

       Following the District Court’s issuance of the injunction, the OPM then issued a notice,

on August 29, 2018, directing that the enjoined provisions of Defendant Trump’s Executive

Orders be treated as having been “rescinded.” Exhibit 4.

       Thereafter, on November 8, 2018, a newly-appointed Acting Director of OPM issued

Additional Guidance relating to Defendant Trump’s Executive Orders encouraging federal

agencies to pursue the Executive Orders in the form of collective bargaining proposals. Exhibit

5.

       Notwithstanding the District Court injunction, Defendant SSA continued to attempt to

impose the ultra vires policies of Defendant Trump’s Executive Orders on its AFGE-represented

employees during the course of collective bargaining and then declared an impasse in bargaining.


                                                  2
              Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 3 of 26



At the request of Defendant SSA, Defendant Trump’s recently appointed members of the FSIP

then issued its impasse decision and Order (the “Impasse Order”) directing the SSA to impose

the more severe provisions of the Executive Orders, provisions that had been declared invalid

and ultra vires, in the form of purported contract terms. Social Security Administration and

American Federation of Government Employees, 2019 FSIP 01 (May 29, 2019). Exhibit 6.

         On July 16, 2019, the U.S. Court of Appeals for the D.C. Circuit reversed and vacated the

district court’s decision and injunction on jurisdictional grounds only without addressing the

merits of the case or the legitimacy of Defendant Trump’s Executive Orders. American

Federation of Government Employees, et al. v. Donald J. Trump, et al., No. 18-5289 (July 16,

2019).

         Plaintiffs have no available administrative appeal of Defendant FSIP’s May 29, 2019

imposition of President Trump’s Executive Order ultra vires policies. Thus, absent relief from

this Court, Plaintiffs and the SSA employees they represent will suffer irreparable injury for

which they will be left without a remedy.

         Plaintiffs seek (a) a declaration that, in imposing Defendant Trump’s Executive Orders, at

the behest of Defendant SSA, Defendant FSIP violated the FSIP’s Congressionally determined

function and purpose, exceeded its statutory authority, and was ultra vires; and (b) an injunction

rescinding the Impasse Order and barring SSA from implementing its terms imposing Defendant

Trump’s Executive Orders.

                                 JURISDICTION AND VENUE

         1.     The Court has jurisdiction over this action, pursuant to 28 U.S.C. §§1331and

1337, and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 706 (2)(A) and (C).




                                                 3
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 4 of 26



       2.      Venue of this action properly lies in the United States District Court for the

Southern District of New York pursuant to 28 U.S.C. § 1391(e) because Local 3369 has an office

in New York County, so resides in this District, and because AFGE Plaintiffs represent

employees of the Social Security Administration in this District.

                                            PARTIES

       3.      Plaintiff Local 3369 is a labor organization located in New York, NY representing

employees of the SSA. It is a labor organization as defined in 5 U.S.C. § 7103(a)(4). It has

offices in New York County and Queens County.

       4.      Plaintiff New York Region, American Federation of Government Employees, is

located in Iselin, N.J., and includes five (5) local AFGE unions in New York, New Jersey and

Puerto Rico. It is a labor organization as defined in 5 U.S.C. § 7103(a)(4).

       5.      Defendant Donald J. Trump is President of the United States of America. He is

sued in his official capacity

       6.      Defendant Social Security Administration (“SSA”) is an agency of the federal

government, as defined in 5 U.S.C. § 7103(a)(3), one that administers social insurance programs

including retirement, disability and survivor programs.

       7.      Defendant Federal Service Impasses Panel (“FSIP”) is the entity established by

Congress for the purpose of acting as an impartial body to address and resolve collective

bargaining impasses that arise between federal agencies and labor unions representing agency

employees in a manner consistent with the requirements of the FSLMR. “Collective bargaining”

is defined by statute as “the mutual obligation of the representatives of an agency and the

exclusive representative of [agency] employees… to bargain in good faith with respect to terms

and conditions of employment affecting such employees….” 5 U.S.C. §7103(a)(12).


                                                 4
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 5 of 26



            THE CIVIL SERVICE REFORM ACT AND THE FEDERAL LABOR-
                       MANAGEMENT RELATIONS STATUTE

       8.      Prior to 1978, federal employment was governed by an “outdated patchwork of

statutes and rules built up over almost a century.” United States v. Fausto, 484 U.S. 439, 444

(1988). Congress remedied this state of disarray by enacting the Civil Service Reform Act of

1978 (the “CSRA”), which “comprehensively overhauled the civil service system.” Lindahl v.

Office of Pers. Mgmt., 470 U.S. 768, 773 (1985). The CSRA “prescribes in great detail the

protections and remedies applicable...” to federal employees. Fausto, 484 U.S. at 443.

       “In passing the Civil Service Reform Act, Congress unquestionably intended to

strengthen the position of federal unions and to make the collective bargaining process a more

effective instrument of the public interest than it had been under the [prior] regime.” Bureau of

Alcohol, Tobacco & Firearms v. Fed. Labor Rel. Auth., 464 U.S. 89, 107 (1983).

       9.      Thus, as a central component of this extensive federal civil service reform,

Congress enacted the Federal Service Labor-Management Relations statute, 5 U.S.C § 7101 et

seq. (the “FSLMR”), explicitly finding “the statutory protection of the right of employees to

organize, bargain collectively, and participate through labor organizations of their own choosing

in decisions which affect them” to “safeguard the public interest.” 5 U.S.C. § 7101(a)(1).

       Through the FSLMR, Congress assigned federal sector labor organizations the job of

“act[ing] for” and “negotiating collective bargaining agreements covering” not only their

members, but all employees in the bargaining units that they were elected to represent. 5 U.S.C.

§ 7114(a). Congress did so based upon its conclusion that the work of federal labor organizations

“contributes to the effective conduct of public business” and “facilitates and encourages the

amicable settlement of disputes between employees and their employers involving conditions of

employment.” 5 U.S.C. § 7101(a)(1).
                                                 5
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 6 of 26



       10.     The responsibility that Congress has bestowed on federal labor organizations, like

the Plaintiffs herein, requires them to represent all employees in their bargaining units fairly, in

good faith and without discrimination, regardless of whether they have joined the union. In

Plaintiffs’ case, that means providing representation to bargaining unit employees working in

over one hundred (100) different SSA offices in New York, New Jersey and Puerto Rico.

                  CONGRESS' DECISION TO EXPAND OFFICIAL TIME

       11.     To allow federal labor organizations to do what the FSLMR requires of them,

Congress consciously and substantially expanded upon the “official time” concept contained in

the executive orders that had governed federal sector labor-management relations prior to the

FSLMR’s enactment. That concept allows union members what is known as “official time” for

certain work-related functions involving agencies, labor organizations and the agency employees

that they represent. Hence, Congress decided that managers and labor organizations can perform

certain work related functions during the work day, while being paid by the government.

       12.     The events leading up to Congress’ decision to expand official time show that

Congress understood the importance of official time to federal sector labor relations. The

Legislative History of the FSLMR shows that an early bill proposed in Senate would have

retained then existing restrictions on the authorization of official time. See BATF, 464 U.S. 101-

02 (citing S. Rep. No. 95-969, at 112 (1978). But Congress instead adopted 5. U.S.C. § 7131 “in

its present form.” Id. at 102. Representative Clay, who controlled the bill that became the

enacted legislation, stated emphatically that the union representatives “should be allowed official

time to carry out their statutory representational activities just as management uses official time

to carry out its responsibilities.” Id. at 102 (quoting 124 Cong. Rec. 29188 (1978) (remarks of

Rep.Clay) and citing H.R. Conf. Rep. No. 95-1717, at 111 (1978)).


                                                  6
              Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 7 of 26



        13.     Through Section 7131 of Title 5, Congress made several fundamentally important

policy decisions including that official time be reasonable, necessary and in the public interest.

Congress also rejected, completely, the limitations on official time in the executive orders that

predated the FSLMR. It chose, instead, to expressly provide for official time, without

limitations, in two circumstances: the negotiating of a collective bargaining agreement and the

participation in a proceeding before the Federal Labor Relations Authority (“FLRA”). See 5

U.S.C. § 7131(a),(c). Congress further provided that official time could be used for any

representational work performed by a labor organization or any other matter related to Chapter

71 of Title 5, so long as it did not relate to the union's “internal business” e.g. “solicitation of

membership, election of labor organization officials and collection of dues.” 5 U.S.C. § 7131(b).

        Congress thus deliberately and significantly expanded upon the concept of official time in

the FSLMR, an expansion that better equipped labor unions to handle the broad portfolio of work

that the statute obligated them to perform.

                         THE FSIP’S JURISDICTION AND PURPOSE

        14.     Defendant FSIP is an agency within the Federal Labor Relations Authority

(“FLRA”). Congress created the FSIP to “provide assistance” in resolving impasses in collective

bargaining that occur between a federal agency and a union regarding terms and conditions of

employment of the agency’s employees. 5 U.S.C. § 7119(c)(1).

        15.     When Congress established the FSIP, it specified that, in providing collective

bargaining assistance to federal agencies and unions, the FSIP was to be “above all an impartial

body, each of whose members [to] be concerned with the public interest rather than the special

interests of either party to an impasse” in collective bargaining. NTEU Chapter 83 and Dept of

Treasury, 35 FLRA 398, 415-16 (1990) (citing legislative history).

                                                   7
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 8 of 26



       16.     The FSIP has no legal authority to act where the collective bargaining between

the agency and union is not at a genuine impasse. 5 U.S.C. § 7119(a); 5 CFR § 2471.6. The

FSIP’s authority to resolve a genuine impasse in collective bargaining between a federal agency

and a labor organization is further limited by statute to “action that is necessary and not

inconsistent with this chapter [5 U.S.C. §§ 7101 et seq.].” 5 U.S.C. § 7119(c)(5)(B)(iii)

(emphasis added).

       17.     Although the FSIP was at full membership when Defendant Trump took office as

President, he terminated and replaced each of the incumbent FSIP members. Each FSIP member

serves at the pleasure of Defendant Trump. See 5 U.S.C. § 7119(c)(3).

          SOCIAL SECURITY ADMINISTRATION AND AFGE BARGAINING

       18.     The employees of Defendant SSA have long been represented for collective

bargaining purposes by AFGE Locals, Regions and Councils, including Plaintiffs herein, that

together comprise the American Federation of Government Employees Social Security

Administration General Committee (“the Unions”). On behalf of approximately 45,000 SSA

employees in six (6) bargaining units, the Unions collectively bargain a single national master

term agreement. The AFGE locals and Councils also bargain local agreements with SSA, known

as memorandum of understanding (“MOUs”), addressing matters that are particular to the federal

employees in different SSA regions or offices.

       19.     On December 7, 2017, SSA provided notice to the Unions of its intention to

terminate the current national collective bargaining agreement and all other agreements (i.e. the

MOUs described in para. 18 above) between the parties.




                                                  8
               Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 9 of 26



                         PRESIDENT TRUMP’S EXECUTIVE ORDERS

        20.      On May 25, 2018, President Trump issued the Executive Orders. The Executive

Orders unilaterally and radically restructured collective bargaining throughout the federal sector

in ways which materially and substantially harmed federal employees and unions, including

Plaintiffs herein.

        21.      Defendant Trump’s Executive Orders were designed to profoundly undermine the

ability of unions representing federal employees to effectively bargain for and represent federal

employees of every federal agency by imposing mandatory conditions on all collective

bargaining agreements between federal agencies and the unions representing their workers.

These included, inter alia, the following:

        •     “a negotiating period of between 4 and 6 months” for the parties to complete
              negotiations for a collective bargaining agreement (Executive Order 13836, Sec.
              5(a));

        •     a unilateral limitation on the collective bargaining process established by Congress:
              prohibition of bargaining over so-called permissive subjects of bargaining (Executive
              Order 13836, Sec. 5(b));


        •     a requirement that each agency “review all binding agreements with collective
              bargaining representatives” and unilaterally “disapprove” any existing agreements
              that the Agency deems contrary to the Executive Order’s provisions or “any other
              Presidential directive” (Executive Order 13836, Sec.5(f));


        •     a severe reduction in the total amount of time (known as “official time”) that agency
              employees who serve as labor organization representatives have available to fulfill
              the labor organization’s statutory responsibility to represent and protect the rights of
              agency employees by prohibiting agreement to any amount beyond one (1) hour per
              year for each bargaining unit employee (Executive Order 13837, Sec. 3(a));


        •     a limit to one-quarter of their agency time the amount of official time that any
              individual agency employee serving as a labor organization representative may use
              for the purpose of fulfilling the labor organization’s statutory responsibility to
              represent and protect the rights of agency employees (Executive Order 13837, Sec.
              4(a)(ii));
                                                    9
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 10 of 26




       •     a requirement that agency employees obtain “advance written authorization” from
             their employing agency for use of official time serving as labor organization
             representatives except where “prior approval is deemed impracticable” by the agency
             (Executive Order 13837, Sec. 4(b));


       •     a severe restriction on the amount of time that federal employees could take as leave
             without pay (“LWOP”) in order to perform their union functions by affording the
             agency the discretionary authority to regulate the use and amount of such unpaid
             leave (Executive Order 13837, Sec. 4(e)); and


       •     a requirement that agencies evict labor organizations from their longstanding and
             authorized federal government office space used to fulfill the labor organization’s
             statutory responsibility to represent and protect the rights of agency employees
             (Executive Order 13837, Sec. 4(a)(iii)).

       22.      On June 5, 2018, SSA issued notice of its intent to unilaterally impose the terms

of the President’s Executive Orders upon the Unions and the SSA employees they represent,

effective on July 9, 2018, despite that the parties had agreed to commence bargaining for a

successor collective bargaining agreement at that time. In a demonstration of good faith, the

Unions continued to participate in these negotiations, although they did so under protest.

       23.      During the week of June 25, 2018, the parties continued to discuss matters

relating to Defendant Trump’s Executive Orders. Defendant SSA proposed, inter alia, severe

limitations in permitted uses of official time. SSA also informed the Unions it had no interest in

continuing to provide office space to the Unions moving forward, resulting in the immediate

evictions of the SSA employees’ collective bargaining representatives. Most unions representing

SSA employees had been provided office space by agreement with the SSA for decades, and

those on- premises union offices enabled the unions to efficiently represent SSA employee, and

to do so in a manner which allowed the employees to have access to union representation without

having to leave their workplace. The parties did not reach any agreement through bargaining.


                                                 10
                Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 11 of 26



Thereafter, Defendant SSA referred the matter to Defendant FSIP with a request that the FSIP

assert jurisdiction over the purported collective bargaining impasses, including a purported

impasse on the terms contained in the SSA’s Executive Order-based directives.

          24.     On July 9, 2018, Defendant SSA unilaterally imposed new ground rules for the

ongoing collective bargaining, in order to impose the terms of Defendant Trump’s Executive

Orders, and gave notice to the Unions that they were being evicted from their government office

spaces, giving them until July 31, 2018 to vacate their offices, including removal of any and all

Union materials, documents, furniture, and equipment.

          25.     From July 17 through 26, 2018, under SSA’s unilaterally imposed new ground

rules, the parties began negotiations for a new collective bargaining agreement. Many of SSA’s

proposals were identical or virtually identical to the provisions of Defendant Trump’s Executive

Orders.

            THE FEDERAL DISTRICT COURT’S DECISION AND INJUNCTION

          26.     On August 24, 2018, the U.S. District Court for the District of Columbia enjoined

as “invalid” a number of the provisions of President Trump’s Executive Orders, including the

provisions referred to in paragraph 22 above. AFGE et al. v. Trump, 318 F. Supp. 3d 370 (D.D.C

2018).

          27.     On August 29, 2018, the OPM formally notified the federal agencies that

Executive Order 13836 §§ 5(a), 5(e) and 6, Executive Order 13837 §§ 3(a), 4(a) and 4(b), and

Executive Order 13839 §§ 3, 4(a) and 4(c), had been enjoined and that the provisions in question

“should be considered rescinded.” Exhibit 4.

          28.     On October 5, 2018, Defendant Trump appointed Margaret Weichert to be the

new Acting Director of OPM. On November 8, 2018, the new Acting Director of OPM issued


                                                  11
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 12 of 26



“Additional Guidance Relating to Implementation of Executive Orders 13836, 13837 and 13839”

(the “Additional Guidance”). Exhibit 5. Contrary to OPM’s August 29 directive, this

Memorandum encouraged all federal agencies to continue to pursue imposition of the terms of

President Trump’s Executive Orders but to do so by converting the terms of the Executive

Orders into the form of contract proposals, regardless of the District Court decision and

injunction, and regardless of OPM’s earlier directive that the enjoined terms of the Executive

Orders were to be treated as having been “rescinded.” The Additional Guidance was an attempt

to circumvent the decision of the District Court.

       29.      On July 16, 2019, on the appeal of Defendants Trump and OPM, the U.S. Court

of Appeals for the D.C. Circuit reversed and vacated the District Court’s decision on

jurisdictional grounds without addressing the merits of the case or the legitimacy of Defendant

Trump’s Executive Orders. American Federation of Government Employees, et al. v. Donald J.

Trump, et al., No. 18-5289 (July 16, 2019).

     DEFENDANT SSA’S ATTEMPT TO RE-IMPOSE THE EXECUTIVE ORDERS

       30.      As of December 2018, six months after bargaining began, the parties had

continued their bargaining and reached agreement on many issues. Defendant SSA continued,

however, to attempt to impose Defendant Trump’s Executive Orders, repackaged in accord with

OPM’s recent directive as contract proposals, and notwithstanding the district court injunction

and the previous OPM directive of August 29, 2018, that the Executive Orders were to be treated

by federal agencies as having been “rescinded.” Unresolved issues that remained on the

bargaining table, as of December 2018, included:

       •     The Unions’ continuing access to SSA office space for activities necessary to fulfill
             the Unions’ statutory responsibility to represent and protect the rights of agency
             employees;


                                                 12
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 13 of 26



       •     The amount of official time available to SSA employees who serve as labor
             organization representatives to use for the purpose of fulfilling the labor
             organization’s statutory responsibility to represent and protect the rights of agency
             employees;

       •     The amount of official time available to any individual SSA employee serving as a
             labor organization representative to use for the purpose of fulfilling the labor
             organization’s statutory responsibility to represent and protect the rights of agency
             employees;

       •     Defendant SSA’s proposal to require pre-approval from management for employees
             who serve as labor organization representatives and now forced to use Leave Without
             Pay (“LWOP”) for the purpose of fulfilling the labor organization’s statutory
             responsibility to represent and protect the rights of agency employees;

       •     The duration of the collective bargaining agreement; and

       •     SSA’s proposal to unilaterally terminate over one thousand (1,000) local
             memorandums of understanding (i.e. local collective bargaining agreements) that
             govern a range of employee rights.

       31.      On December 13, 2018, and in accord with Defendant Trump’s then enjoined

directive in Executive Order 13836, Sec.5(a), that no agency should engage in bargaining for

more than six (6) months, SSA demanded that the Federal Mediation and Conciliation Service

(“FMCS”) mediator release the parties from further bargaining so that the matter could be

submitted to Defendant FSIP for resolution. The FMCS Mediator released the parties on

December 20, 2018.

       32.      On January 10, 2019, Defendant SSA submitted a filing to the FSIP claiming that

the parties were at a genuine collective bargaining impasse on the unresolved issues and asking

the FSIP to resolve those issues.

       33.      The Unions filed an opposition to SSA’s request on March 4, 2019, including on

the bases that the FSIP did not have jurisdiction because the parties were not at a genuine

impasse in bargaining and that SSA was instead attempting to circumvent the District Court

decision by re-imposing the provisions of Defendant Trump’s Executive Orders repackaged in
                                                  13
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 14 of 26



the form of contract proposals. The Trump-appointed FSIP chose to assert jurisdiction over the

matter on March 26, 2019.

       34.     Defendant SSA and the Unions each submitted to the FSIP the party’s positions

on the issues that FSIP had characterized to be at impasse, along with a statement regarding the

rationale for the party’s position. The parties filed their initial submissions with the FSIP on

April 17, 2019, and their reply submissions on May 1, 2019.

      FSIP’S DECISION TO IMPLEMENT THE EXECUTIVE ORDERS IN PART

       35.     On May 29, 2019, Defendant FSIP issued its Impasse Order. Exhibit 6. That

ruling purported to resolve the alleged collective bargaining “impasse” and to impose terms for a

collective bargaining agreement between Defendant SSA and the Unions. Social Security

Administration and American Federation of Government Employees, 2019 FSIP 019 (May 28,

2019). In reality, the Trump-appointed FSIP was converted from an impartial impasse resolution

agency into a vehicle to impose the more severe provisions of Defendant Trump’s Executive

Orders. The FSIP’s Impasse Order closed by “order[ing] the parties to adopt the provisions

stated above.” Id. at 27.

                      A. Imposition Of the Executive Order’s Prohibition
                       Against Union Use Of Government Office Space

       36.     Defendant FSIP imposed SSA’s proposal to implement Defendant Trump’s

Executive Order 13837, Section 4(a)(ii), by evicting the Unions from all of their offices on SSA

government property, and barring the Unions from use of any SSA office space for activities

necessary to fulfill the Union’s statutory responsibility to represent and protect the rights of

agency employees, with SSA making space available only at its option, and only “for union

meetings upon reasonable requests.”



                                                 14
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 15 of 26



       For more than twenty (20) years, the collective bargaining agreements between SSA and

the Unions have provided for government office space to be used for the many day-to-day

activities necessary for a labor organization to fulfill its statutory duty under the FSLRMA. Such

activities include but are not limited to meetings with individual employees or groups of

employees regarding actions taken or threatened against them by management, speaking with

potential witnesses to actions taken by management, preparing for meetings with representatives

of management, researching and drafting grievance statements, arbitration briefs, and other

written materials, reviewing written directives and other materials issued by management to

determine whether they are or are not consistent with governing collective bargaining

agreements, and maintaining files regarding the many on-going matters involving the federal

employees represented by the labor organization.

       Moreover, by making space for Union meetings available only if SSA management

unilaterally determines, in advance, whether or not the SSA considers the request for use of

government space to be “reasonable,” the FSIP has assigned to the SSA the legal authority to

supervise and control the ability of AFGE Unions to represent SSA employees. Rather than the

Unions deciding whether and when a Union meeting is needed, the FSIP Impasse Order gives

that authority and discretion to SSA management.

       37.     By imposing Defendant Trump’s directive in Executive Order 13837 to evict

AFGE unions from their government office space, and his directive to involve management in

matters that should be between federal employees and their chosen labor organization

representative, Defendant FSIP severely undermined the ability of the Unions to provide

collective bargaining and representation for SSA employees.

                    B. Imposition of the Executive Order’s Restrictions
                   Against Use of Official Time For Union Representatives
                                                15
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 16 of 26




       38.     Defendant FSIP imposed SSA’s proposal to implement with Defendant Trump’s

Executive Order 13637, Sec. 3, by limiting to 50,000 hours per year the total amount of official

time hours available to all SSA employees who serve as labor organization representatives to use

for the purpose of fulfilling the labor organization’s statutory responsibility to represent and

protect the rights of all 45,000 SSA bargaining unit employees, thereby limiting the total amount

of official time to the equivalent of 1.1 hour per SSA employee. This represents a reduction of

over 80% of the preexisting amount of official time allowed for Union representational activities.

       39.     By imposing this provision, embodying Defendant Trump’s Executive Order,

Defendant FSIP created and imposed an entirely arbitrary and one-sided labor management

system upon the parties, contrary to Congress’ intention in enacting 5 U.S.C. § 7131. BATF, 464

U.S. at 101-2. The SSA presently devotes 115 Full-Time Employees – that is 239,200 official

hours per year – to representing its management interests in labor-management issues. In

contrast, under the FSIP’s imposed system, the Unions’ official time is reduced by over 80% to a

50,000 official hour limitation upon its ability to represent the over 45,000 bargaining unit

employees. Thus, SSA management is allowed nearly five (5) times the amount of paid

government time as compared to Union representation from the same government budget.

       40.     Notably, in imposing the arbitrary and severe restriction in Defendant Trump’s

Executive Order on the preexisting level of official time available to Union representatives,

Defendant FSIP explicitly conceded that there was no factual basis for doing so: Defendant SSA

had “offered little justification … to buttress its proposed amount of official time,”

notwithstanding the FSIP’s express acknowledgment of the governing statutory requirement that

“any party offering a quantitative amount of official time pursuant to §7131(d) should



                                                 16
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 17 of 26



demonstrate to the Panel why its proposal is ‘reasonable, necessary and in the public interest.”

2019 FSIP 019 at 23 (citing 5 U.S.C.§7131(d)) (emphasis in original).

       41.     By imposing Defendant Trump’s directive in Executive Order 13837, Sec. 3, to

minimize official time to an amount as close to the rate of one (1) hour per employee as possible,

Defendant FSIP severely undermined the ability of the Unions to provide collective bargaining

representation to SSA employees.

       42.     The FSIP’s imposition of this arbitrary individual cap on official time ensures that

those individuals with the most experience and ability in representing SSA employees will be

foreclosed from providing representation to their fellow employees.

       43.     By imposing Defendant Trump’s directive to limit the amount of official time that

an individual agency employee serving as a labor organization representative may use for that

purpose, Defendant FSIP severely undermined the ability of the Unions to provide collective

bargaining representation to SSA employees and, in doing so, interfered with the Union’s

obligation and duty to provide fair representation to SSA employees, leaving the Union

vulnerable to unfair labor practice charges and lawsuits alleging that it did not fulfill it duty of

fair representation.

                             C. Precluding Official Time For Union
                             Representatives On Leave Without Pay

       44.     The FSIP also imposed SSA’s proposal to implement Defendant Trump’s

Executive Order 13837, by requiring pre-approval from management for employees who serve

as labor organization representatives to use a maximum of 80 hours of Leave Without Pay

(“LWOP”) for the purpose of fulfilling the labor organization’s statutory responsibility to

represent and protect the rights of agency employees. Under prior collective bargaining

agreements, Union representatives were allowed LWOP up to one (1) year for this purpose.
                                                  17
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 18 of 26



       The FSIP-imposed restriction on the use of LWOP for representational purposes is

particularly harmful in combination with the FSIP’s imposition of a 50,000-hour cap on overall

official time and will cut off another source of potential time for the Unions’ representatives to

provide services under the FSLMR to SSA employees. As with the requirement that SSA

management must pre-approve specific requests to hold a union meeting, Defendant FSIP with

this provision again unlawfully inserts the agency into the relationship between federal

employees and their chosen representative labor organizations. If the Unions determine that more

than 50,000 hours is needed to provide SSA employees with proper representation under the

FSLMR, Union representatives may “request” that the SSA provide LWOP for that purpose.

SSA, however, retains the power to monitor and the discretion to deny any and all such requests.

Thus, it is SSA management – not the Unions – that will prescribe how much representation

activity the Unions can engage in.

       45.     By imposing Defendant Trump’s Executive Order directives to severely restrict

the amount of official time available to SSA employees to perform representational activities

under the FSLMR, and to require SSA pre-approval of the Unions’ and the employees’

representational activities, Defendant FSIP severely undermined the ability of the Unions to

bargain for and represent SSA employees and, in doing so, exceeded its authority and

undermined the union’s ability to represent SSA employees.

                         D. Imposition of a Seven-Year Contract Term

       46.     In accord with Defendant Trump’s Executive Order 13836 to minimize the

opportunity for and expense of collective bargaining, the FSIP adopted the SSA’s proposal that

the new collective bargaining agreement have a duration period of seven (7) years.




                                                 18
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 19 of 26



       47.     The seven-year contract duration period imposed by the FSIP is substantially

longer than typical collective bargaining agreements in the federal sector and would effectively

institutionalize the FSIP’s imposition of the radically adverse terms of Defendant Trump’s

Executive Orders upon SSA employees and the Unions, and would leave the Union’s

representational status vulnerable to attack after the first three (3) years. 5 U.S.C. §

7111(f)(3)(A); 5 C.F.R. § 2422.12. Additionally, the imposition of a seven (7) year collective

bargaining agreement leaves the Union and SSA employees helpless and vulnerable as they

would be unable to bargain in regards to changing circumstances of technology, culture,

economics and efficiency, thereby making the Union less responsive and necessary to the

employees it represents.

                      E. Authorization of SSA’s Unlawful Repudiation of
                         Existing Agreements Between SSA and AFGE

       48.     Defendant FSIP also imposed SSA’s proposal to implement Defendant Trump’s

Executive Order 13836, Section 5(f), by unilaterally terminating over one thousand (1,000) local

memoranda of understanding (“MOUs”) (i.e. local collective bargaining agreements) that

currently govern a range of employee rights in SSA regions and offices.

       49.     Defendant FSIP’s Impasse Order, issued by Defendant Trump’s newly appointed

FSIP members with the assistance of Defendant SSA, violated the FSIP’s Congressionally

defined function and purpose; it is categorically not an FSIP determination as intended by

Congress: a decision of “an impartial body” to “assist the parties in resolving a [genuine]

impasse” in federal sector collective bargaining which may arise “between agencies and

exclusive representatives,” 5 U.S.C. § 7119(c) (1). The FSIP Impasse Order is instead an attempt

by Defendants Trump and SSA to utilize Defendant FSIP as a vehicle to re-impose the terms of

Defendant Trump’s Executive Orders and his underlying political agenda in order to radically
                                                  19
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 20 of 26



restructure federal sector labor relations and make the Unions less responsive and necessary to

the employees it represents. When Defendant Trump’s earlier attempt to impose his Executive

Orders was frustrated by the District Court’s decision holding invalid and enjoining key

provisions of his Executive Orders, Defendants Trump, SSA and FSIP simply re-imposed the

more severe of those same provisions, repackaged in the form of SSA contract proposals. The

FSIP Impasse Order, as relevant here, does not address collective bargaining disputes between

“agencies and exclusive representatives,” pursuant to 5 U.S.C. § 7119(c)(1), but instead is simply

the imposition of Defendant Trump’s declared legislative and political agenda to undermine the

ability of the unions to provide representation services to SSA employees and make them less

responsive and necessary to the employees they represent.

       50.      Finally, the FSIP Order to deprive the Union of office space is consistent with all

of the above as a tactic to separate the Union from its membership and eventually make the

federal sector, if not union free, union ineffective. Such would be an irreparable injury to all

federal employees in need of union representation that is no longer available for the reasons

cited, above.

                                    IRREPARABLE HARM

       51.      Plaintiffs and the SSA employees they represent will be irreparably harmed by the

FSIP Order. This Order will severely restrict the ability of the Plaintiffs’ members to act as

Union representatives of SSA employees and will impair the Plaintiffs’ ability to carry out their

responsibility to ensure that employees are treated in accordance with applicable law, regulations

and collective bargaining agreements. The official time cap will lead to Union representatives

being deterred from performing, or being unable to perform, essential union functions, thereby

defeating the scheme that Congress enacted. And, it will discourage union representatives from


                                                 20
              Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 21 of 26



engaging in activities for which official time is entirely appropriate because those employees will

not want to exhaust their limited official time allotment prematurely.

        52.     The intended irreparable consequence will be that grievances alleging contract

violations will not be processed, and the Unions will be unable to enforce collective bargaining

agreements, and disciplined SSA employees will have to suffer unwarranted discipline as Union

representatives will be restricted in representing them. And the Unions will suffer irreparable

financial harm should they not be able to fulfill their duty of fair representation and be the

subject of litigation for such failure.

        53.     Additionally, union representatives who choose to fulfill their duty of fair

representation but are without official time can only, and voluntarily, use LWOP (Leave Without

Pay) or annual leave. Union representatives who choose to fulfill their duty of fair representation

using LWOP will be irreparably harmed as LWOP is not considered for purposes of negotiated

benefits such as retirement, sick leave, vacation, FMLA, etc. As a result, the employees

represented by the Unions will be deprived of its expertise and resources in grievance

proceedings including, but not limited to, grievances challenging unlawful discrimination, unjust

suspensions and removals, and illegal pay and evaluation practices.

        54.     Plaintiffs will be irreparably harmed as they are denied the bargains struck when

AFGE entered into the many MOU's that are being discarded by the FSIP Order; and the

Plaintiff cannot recover consideration that it gave in exchange for the any benefit the MOU

conferred.

        55.     If successful, this misuse of the FSIP’s processes to impose Defendant Trump’s

Executive Orders will be repeated in future collective bargaining negotiations between other

federal agencies and unions.


                                                 21
                Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 22 of 26



          56.     Absent timely, declaratory and injunctive relief from this Court, Defendants will

impose the terms of Defendant Trump’s Executive Orders upon the Unions in the immediate

future.

                   PLAINTIFFS’ LACK ANY ADMINISTRATIVE REMEDY

          57.     Plaintiffs and the SSA employees they represent have no ability to appeal or

directly challenge the legality of Defendant FSIP’s attempt to impose the terms of Defendant

Trump’s Executive Orders through existing administrative procedures. Decisions of the FSIP are

not subject to administrative appeal to the FLRA. State of New York, Div. of Military and Naval

Affairs, 2 FLRA 186, 188 (1979) (citing legislative history). Administrative review of any FSIP

decision may only occur through unfair labor practice procedures initiated by a party alleging

noncompliance with the FSIP decision at issue. Id. The Unions have no ability to bring the FSIP

Impasse Order in this case before the FLRA in an unfair labor practice proceeding because they

have no opportunity to refuse to comply with FSIP’s decision in favor of Defendant SSA and

because Defendant SSA cannot refuse to comply with the decision by Defendant FSIP in the

SSA’s favor.

          58.     Neither Plaintiffs nor the SSA employees they represent have meaningful

administrative review under the APA. Thunder Basin Coal Co. v. Reich, 510 U.S 200, 212

(1994). Plaintiffs do not challenge the specifics of Defendant FSIP’s Impasse Order as they

might in any ordinary collective bargaining context but the misuse of the FSIP as a political

agent of Defendant Trump. And even if Plaintiffs had a viable administrative remedy before the

FLRA, which they do not, there would not be any available remedy for the loss of official time,

loss of the contents and benefit of the bargain of a thousand (1,000) MOUs, and loss of office

space in the several years that an administrative appeal would take, let alone for the loss of


                                                  22
              Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 23 of 26



effective representation for SSA employees in the interim. Further, this challenge to the FSIP

decision is “wholly collateral” and directed to restrain the FSIP’s decision itself. 510 U.S. at 213.

Defendant FSIP has no expertise to evaluate the validity or legality of Defendant Trump’s

Executive Orders. 510 U.S. at 215.

                                     CLAIMS FOR RELIEF

        59.     Plaintiffs incorporate paragraphs 1-58 above, as if alleged fully herein.

                                 FIRST CLAIM FOR RELIEF
                                The FSIP’s Decision is Ultra Vires

        60.     The decision issued by Defendant FSIP, at the behest of the Defendant SSA,

imposed the more severe terms of Defendant Trump’s Executive Orders and policies, including:

(a) reducing official time for SSA employees to represent their fellow SSA employees by more

than 80%; (b) barring the use of governmental property for Union offices; (c) imposing a seven-

year agreement; and (d) unlawfully repudiating over 1,000 current memoranda of understanding

between the parties.

        61.     The decision by Defendants Trump and SSA to utilize Defendant FSIP as a

vehicle to impose the terms of Defendant Trump’s Executive Orders and his political and

legislative agenda to radically restructure federal sector labor relations and to render the Union

less responsive and necessary to the employees it represents was contrary to, and in violation of

the purpose for which Congress established Defendant FSIP: to “provide assistance” to the

parties engaged in traditional collective bargaining over the terms and conditions of federal

employees and, in doing so, to be “above all an impartial body, each of whose members [to] be

concerned with the public interest rather than the special interests of either party to an impasse”

in collective bargaining. NTEU Chapter 83 and Dept of Treasury, 35 FLRA 398, 415-16 (1990)

(citing legislative history).
                                                 23
             Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 24 of 26



       62.       Defendant FSIP’s Impasse Order, issued with the assistance of Defendant SSA,

was likewise contrary to the then-pending determination of the federal District Court, now

vacated, decreeing invalid and enjoining those specific provisions of Defendant Trump’s

Executive Orders, as well as the OPM’s subsequent directive that those same enjoined provisions

are to be treated as having been “rescinded.”

       63.       Defendant FSIP’s decision to impose Defendant Trump’s Executive Orders and to

thereby authorize Defendant SSA’s unilateral repudiation of over one thousand (1,000) local

MOU agreements, was an independent violation of Defendant FSIP’s governing statute, 5 U.S.C.

§ 7119(c)(5)(B)(iii), which requires the FSIP to issue decisions that are “necessary and not

inconsistent” with the FSLMR. It is a violation of the FSLMR for an agency to unilaterally

repudiate an agreement with the union representing its employees, let alone unilaterally

terminating over one thousand (1,000) MOUs in one stroke. Cornelius v. Nutt, 472 U.S. 648,

664-65 (1985).

       64.       Defendant FSIP’s decision was therefore “inconsistent with” the FSLMR and

therefore contrary to 5 U.S.C. §7119(c)(5)(B)(iii).

       65.       By taking action to impose the terms of Defendant Trump’s Executive Orders, in

violation of the FSIP’s Congressional purpose and beyond its statutory authority, in disregard of

the District Court’s then pending injunction and the OPM’s subsequent directive, and contrary to

the applicable statutory provisions, Defendant FSIP’s issuance of its Impasse Order was ultra

vires and thus must be enjoined. Leedom v. Kyne, 358 U.S. 184, 188 (1958); Council of Prison

Locals v. Brewer, 735 F. 2d 1497, 1500-1501 (D.C. Cir. 1984); Saget v. Trump, 345 F. Supp. 3d

287, 297-98 (E.D.N.Y. 2018).




                                                24
              Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 25 of 26



                            SECOND CLAIM FOR RELIEF
          The FSIP Decision is Arbitrary and Capricious, in Excess of the FSIP’s
         Statutory Authority and in Violation of the Administrative Procedure Act

       66.      The APA directs federal courts to hold unlawful and to set aside a federal agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law” and/or “in excess of statutory jurisdiction, authority or limitations…” 5 U.S.C. §§ 706(2)(A)

and (2)(C).

       67.      Defendant FSIP’s decision to impose the terms of Defendant Trump’s Executive

Orders, at the behest of Defendant SSA, violated the FSIP’s Congressional purpose to act “above

all [as] an impartial body, each of whose members [to] be concerned with the public interest

rather than the special interests of either party to an impasse;” and was contrary to the then

pending decision of the federal District Court enjoining those terms as invalid and contrary to the

FSLMR; contrary to the OPM directive that the enjoined provisions be treated as “rescinded;”

and contrary to Defendant FSIP’s governing statute. 5 U.S.C. § 7119(c)(5)(B)(iii).

       68.      Therefore, Defendant FSIP’s decision is “arbitrary, capricious, an abuse of

discretion, not in accordance with law” and “in excess of statutory jurisdiction, authority or

limitations…” and in violation of Sections 706(2)(A), and (2)(C) of the APA.

                                      RELIEF REQUESTED

       69.      Plaintiffs respectfully request the Court to issue the following relief:

                A.     To issue a declaratory judgment and injunction negating the decision of

                       the FSIP to impose the terms of Defendant Trump’s Executive Orders to

                       be ultra vires, contrary to the FSLMR and in violation of the APA;

                B.     To enjoin Defendant SSA’s implementation of the decision of Defendant

                       FSIP;


                                                  25
           Case 1:19-cv-08235 Document 1 Filed 09/04/19 Page 26 of 26




             C.
             C.        award Plaintiffs
                    To award Plaintiffs their
                                        their attorney's
                                              attorney's fees
                                                         fees and
                                                              and costs;
                                                                  costs; and
                                                                         and

             D..
             D      To award Plaintiffs such
                       award Plaintiffs such other
                                             other and
                                                   and further
                                                       further relief
                                                               relief as
                                                                      as is  just and
                                                                         is just  and proper.
                                                                                      proper.


Dated: September
Dated: September 4,
                 4, 2019
                    2019

                                                   OSBORNE LAW
                                                   OSBORNE LAW OFFICES, P.C.
                                                               OFFICES, P.C.


                                                      Wi                  ss                 /v 611
                                                                                                61L
                                                   W  illiam Osborne
                                                   William     Osborne (Pro
                                                                          (Pro Hac  Vice Motion
                                                                                Hac Vice  Motion
                                                     Motion
                                                     Motion To Be Filed)Filed)
                                                   1130
                                                   1 130 Connecticut
                                                            Connecticut   Ave.,  NW, Suite
                                                                           Ave., NW,        950
                                                                                      Suite 950
                                                   Washington,
                                                   W  ashington, DC   DC 20036
                                                                          20036
                                                  ((202)    243-3200
                                                    202) 243-3200
                                                   bosborne@osbornelaw.corn
                                                   bosborne@osbornelaw.com


                                                   COHEN, WEISS and
                                                   COHEN,           SIMON LLP
                                                                and SIMON


                                                    /s/ Hanan
                                                   /s/  Hanan B.
                                                               B. Kolko
                                                                  Kolko
                                                   Hanan B.
                                                   Hanan   B. Kolko
                                                              Kolko
                                                   900 Third
                                                   900   Third Avenue,
                                                               Avenue, Suite  2100
                                                                        Suite 2100
                                                   New
                                                   N      York, NY
                                                     ew York,   NY10022
                                                                    10022
                                                  ((212)  563-4100
                                                    212) 563-4100
                                                   hkolko@cwsny.com
                                                   hkolko@cwsny.com


                                                   Attorneys
                                                   Attorneysfor
                                                             for Plaintiff
                                                                 Plaintiff




                                             26
                                             26
